HARRIS, Justice
(dissenting).
I respectfully dissent. To be reversed by the trial court on remand is mildly surprising. The majority’s affirmance of the reversal is astonishing. In the first appeal we carefully considered and clearly rejected defendant’s offer to reform its manner of operation as an alternative to issuance of the injunction. We said, 214 N.W.2d at 130:
“Three possibilities exist. On the one hand, we can hold that damages are appropriate and turn plaintiffs out of court in this suit. On the other hand, we can hold that injunction is appropriate j and prohibit operation of the plant. Between these alternatives, we can grant an injunction relating to the manner of operating the plant or remand with permission for plaintiffs to amend to ask damages as was done in Riter v. Keokuk Electro-Metals Co., 248 Iowa 710, 82 N.W.2d 151.” (Emphasis supplied.)
After due consideration we rejected the first and third of these possibilities and decided on the second. We ordered issuance of a writ prohibiting operation of the plant.
After the filing of our opinion in the first appeal defendant petitioned for rehearing and renewed the offer to reform the manner of operating the plant as an alternative to the issuance of the writ. The petition for rehearing was denied.
Defendant’s offer of modification was repeated in an application to stay, pending petition for a writ of certiorari to the United States Supreme Court. The application for stay was denied.
Disappointed in its attempts in this court and with the United States Supreme Court defendant turned again to the trial court. Defendant filed this petition seeking modification of the injunction. Defendant asserted as grounds for modification the accomplishment of the promises earlier rejected in the first appeal, the petition for rehearing, and the application for stay. It was on these grounds the trial court granted the modification.
I do not agree with the majority’s finding defendant ceased operating pursuant to our prior decision. Our opinion was filed January 16, 1974. Following return of the pro-cedendo the district court on April 1, 1974 enjoined defendant’s operation. On April 2, 1974 defendant was served with notice thereof. On the same day defendant filed this petition to modify the injunction. Plaintiffs resisted the petition. On April 22, 1974 plaintiffs filed an affidavit of contempt stating defendant had continued operation of the plant in violation of the April 1, 1974 injunction. The petition to modify and the contempt proceeding were later consolidated for hearing. On May 31, 1974 and June 10, 1974 the consolidated hearing was held. On July 9,1974 the district court dissolved the injunction as outlined in the majority opinion. I do not believe defendant can pretend to have complied with the injunction. Rather I believe the record fully supports plaintiffs’ assertion the operation never closed down.
I think the nuisance still exists. Accordingly I believe the rule allowing modification or vacation of an injunction on changed facts has no application. The limited improvements made by defendant are the same improvements we held would be insufficient upon the earlier appeal.
It seems to me plaintiffs are entitled to be especially offended by the insensitivity to existing noise pollution in their neighborhood. It is argued the operation produces noise little or no greater than one would experience in conversational speech at three feet. This seems an outrageous intrusion into plaintiffs’ comfortable enjoyment of their lives and property. See § 657.1, The Code. I am also unimpressed with defendant’s argument the noise pollution is justified on the ground an adjacent highway *659already makes the neighborhood a noisy place.
Under the principles in Briney v. Katko, 197 N.W.2d 351 (Iowa 1972) I would reverse the trial court. I believe the trial court was without power to refuse to enforce the judgment after our earlier decision. Changed circumstances may make it appropriate to vacate or modify an injunction. Such is not the case when the only changes were ruled inadequate in the first instance.